The Honorable Kevin Smith State Senator 1609 Coker-Hampton Drive Stuttgart, Arkansas 72160-5713
Dear Senator Smith:
This is in response to your request for an opinion about the law or regulations governing the conduct of a board and commission member with reference to a particular business transaction.
Sections 21-8-1001 to -1005 of the Arkansas Code, enacted in 1995, govern conflicts of interest of state board and commission members. That subchapter prohibits a member of a state board and commission from participating in, voting on, or influencing an official decision where the member has a pecuniary interest in the decision. A.C.A. § 21-8-1001(a)(1). It also prohibits such members from using their official position to secure unwarranted privileges or exemptions for themselves or others. A.C.A. §21-8-1002.
The resolution of particular inquiries under these statutes would require extensive factual development, which is not proper or possible in an official Attorney General's opinion. In addition, the subchapter cited above authorizes the Arkansas Ethics Commission to investigate complaints and to make recommendations to the "appointing authority." A.C.A. § 21-8-1004(b). (In certain instances, board and commission members may be removed from office for violations of the subchapter. A.C.A. §21-8-1004(a)). I must therefore defer to the jurisdiction of the Ethics Commission in this matter, and decline to issue an advisory opinion thereon.
Senior Assistant Attorney General Elana C. Wills prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:ECW/cyh